This office action is responsive to the remarks filed on 8/23/2022. Claims 1-22 are presently pending in this application.

Response to Arguments

Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive for the following reasons:
On page 3 of the Applicant’s remarks, the Applicant argues that for claim 1, even if a person of ordinary skill in the art would have understood the vacuum pump described by Ross to have been a suction source configured to apply a suction force to a catheter, which Applicant does not concede, the Office has not shown that a person of ordinary skill in the art would have had a reason, with rational underpinning, to modify the tissue removal system described by Ross in view of Weston to arrive at “control circuitry configured to control the suction force applied by the suction source to the catheter based on a cardiac cycle of a patient.”
However, the Examiner respectfully disagrees. It is noted in the rejection of claims 1 and 13 under 35 U.S.C 103 as discussed in the Final Office Action filed on 7/06/2022 that Ross discloses a tissue removal device, more specifically including an aspiration cannula and a vacuum pump. It is obvious to a person of ordinary skill in the art to understand that a pump that provides vacuum is a source of suction. A vacuum pump suctions fluid out of an aspiration cannula in Ross. Using the broadest reasonable interpretation of the claim language, the vacuum pump functions as a source of suction. 
Ross teaches controlling the circuitry 112 ('control console', fig.1, ¶ 64) configured to control the suction force ('vacuum level') applied by the suction source 108 to the catheter 104. However, Ross fails to teach controlling the suction force based on a cardiac cycle of a patient. Weston teaches controlling the suction force ("reduced or negative pressure", Abstract) based on a cardiac cycle of a patient ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ross such that controlling the suction force would be based on a cardiac cycle of a patient as taught by Weston, for the purpose of providing cyclical reduced pressure to the wound of a patient in order to aid in complete wound closure (Abstract, ¶ 7). 

On page 3 of the Applicant’s remarks, the Applicant argues that for claim 1, Ross does not describe use of its vacuum pump for wound closure…a person of ordinary skill in the art in possession of Ross would not have understood there to have been any reason to modify the system of Ross with the objective of “aid[ing] in complete wound closure.”
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed in the Final Office Action filed on 7/06/2022 that a person of ordinary skill in the art in possession of Ross would have modified the system of Ross with the objective of removing tissue from a surgical wound site such that the surgical wound site would be able to recover, perhaps after removing a thrombus, and thus performing said removal would aide in complete surgical wound closure, or recovery. 

On pages 3-4 of the Applicant’s remarks, the Applicant argues that for claim 1, Ross does not describe use of its device for negative pressure wound treatment or disclose or suggest that better blood flow would provide advantages in its tissue removal techniques.
However, the Examiner respectfully disagrees. It is noted that Examiner modifies Ross with Weston, wherein Weston includes the ability to create negative pressure suction. It would be beneficial to include the limitations taught by Weston such that when tissue is being removed from the patient, such as a thrombus removal, then the patient would get better blood flow as a result of removal, wherein the blood flow would need to be suctioned during surgery with negative pressure to keep the incision site clear of fluid so that the surgeon can close the surgical wound. 

On page 4 of the Applicant’s remarks, the Applicant argues that for claim 5, even if a person of ordinary skill in the art would have understood the cannula 148 described by Ross to have been configured to be introduced into a blood vessel, which Applicant does not concede, Ross describes the cannula 148 is "constructed from rigid material(s)."15 Further, Ross explicitly states that "soft conduit materials (e.g., flexible tubing)" between a vacuum pulsing device 156 located in a housing 140 of the tissue removal device and the open distal end 132 of the tissue removal device 104 “should be avoided”.
However, the Examiner respectfully disagrees. It is noted that the distal tip of the cannula 148 is configured to be introduced into a blood vessel (“adjustable cannula 148 may be useful in certain surgical sites that are difficult to access, do not have straight boundaries, or have unpredictable boundaries. A few examples include blood vessels”, ¶ 86). Additionally, Ross teaches that “the radius of curvature or the angle of the cannula 148 may be adjustable. That is, the surgeon may…be able to bend the cannula 148 to conform to a desired curved or angled shape. This adjustability of the cannula 148 may be implemented in a variety of ways, such as by selecting a material that is malleable (yet still rigid so as not to dampen vacuum pulses), providing the cannula 148 in the form of a series of segments that are movable relative to each other” ¶ 86. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785